           Case 2:19-ap-01304-SK         Doc 1 Filed 09/04/19 Entered 09/04/19 13:49:15                Desc
                                         Main Document     Page 1 of 13


          1    STEVEN T. GUBNER – Bar No. 156593
               ROBYN B. SOKOL – Bar No. 159506
          2    COREY R. WEBER – Bar No. 205912
               BRUTZKUS GUBNER
          3    21650 Oxnard Street, Suite 500
               Woodland Hills, CA 91367
          4    Telephone: (818) 827-9000
               Facsimile: (818) 827-9099
          5    Emails: rsokol@bg.law
                       cweber@bg.law
          6
               Special Litigation Counsel
          7    for Jonathan D. King, Chapter 7 Trustee
               for Zetta Jet USA, Inc. and Zetta Jet PTE, LTD.
          8
                                         UNITED STATES BANKRUPTCY COURT
          9
                                          CENTRAL DISTRICT OF CALIFORNIA
          10
                                                    LOS ANGELES DIVISION
          11

          12     In re                                                 Case No.: 2:17-bk-21386-SK
                                                                       Jointly Administered with
          13     ZETTA JET USA, INC., a California                     Case No. 2:17-bk-21387-SK
                 corporation,
          14                                                           Adv. Case No.
                                   Debtor.
          15     ______________________________________                Chapter 7
          16     ZETTA JET PTE, LTD., a Singaporean                    COMPLAINT TO AVOID AND RECOVER
                 corporation,                                          PREFERENTIAL TRANSFERS
          17                                                           PURSUANT TO 11 U.S.C. §§ 547(b), 548(a),
                                       Debtor.                         550 and 502
          18
                 ______________________________________
          19                                                           Date & Time:
                 JONATHAN D. KING, solely in his capacity
          20     as Chapter 7 Trustee of Zetta Jet USA, Inc. and       [To Be Set Per Order Establishing Procedures
                 Zetta Jet PTE, Ltd.                                   Governing Adversary Proceedings (Doc # 967)]
          21
                                       Plaintiff,                      Place: Courtroom 1575
          22                                                                  255 East Temple Street
                 v.                                                           Los Angeles, CA 90012
          23
                 ARGUS MARINE VENTURES LTD., THE
          24     WINTERBOTHAM GROUP, THE
                 WINTERBOTHAM TRUST COMPANY,
          25
                                       Defendants.
          26

          27

          28



                                                                   1
2187377
           Case 2:19-ap-01304-SK           Doc 1 Filed 09/04/19 Entered 09/04/19 13:49:15                 Desc
                                           Main Document     Page 2 of 13


          1           Plaintiff, Jonathan D. King, solely in his capacity as the Chapter 7 Trustee (and the former

          2    Chapter 11 Trustee) (the “Trustee”) appointed in the above-captioned cases (the “Cases”), on behalf

          3    of the above-captioned debtors, Zetta Jet USA, Inc. (“Zetta USA”) and Zetta Jet PTE, Ltd. (“Zetta

          4    PTE,” and together with Zetta USA, the “Debtors”), alleges as follows:

          5                                            NATURE OF ACTION

          6           1.       This is an adversary proceeding brought pursuant to Part VII of the Federal Rules of

          7    Bankruptcy Procedure and sections 502(d), 547, 548 and 550 of title 11 of the United States Code,

          8    11 U.S.C. § 101, et seq. (the “Bankruptcy Code”) to avoid and recover from the above-captioned

          9    Defendants, Argus Marine Ventures Ltd. (“Argus”), The Winterbotham Group (“TWG”), The

          10   Winterbotham Trust Company (“TWTC” and collectively, “Defendants”), or any other person or

          11   entity for whose benefit the transfers were made, certain transfers made by the Debtors to or for the

          12   benefit of the Defendants and disallowance of any claim of the Defendants, including pursuant to 11

          13   U.S.C. § 502(d), until the Defendants pay the transfers at issue in full to Plaintiff.

          14          2.       To the extent that any of the Defendants has filed a proof of claim or has a claim

          15   listed on Debtors’ schedules as undisputed, liquidated and not contingent, or has otherwise requested

          16   payment from Debtors (collectively, the “Claims”), this Complaint is not intended to be, nor should

          17   it be construed as, a waiver of the Plaintiff’s right to object to such Claims for any reason, including,

          18   but not limited to Section 502(a) through (j) of the Bankruptcy Code (“Section 502”), and such

          19   rights are expressly reserved. Notwithstanding the reservation of rights set forth above, certain relief

          20   pursuant to Section 502 is sought by Plaintiff herein as further stated below.

          21          3.       The Plaintiff also reserves his right to bring additional claims for relief including

          22   additional avoidance actions against Defendant. This Complaint is not intended to be, nor should it

          23   be construed as, a waiver of the Plaintiff's right to bring such additional claims for relief against

          24   Defendant in this action or by way of separate action.

          25                             JURISDICTION AND CASE BACKGROUND

          26          4.       This Court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. §§

          27   157 and 1334.

          28          5.       Venue is proper in this Court pursuant to 28 U.S.C. §1409.



                                                                   2
2187377
           Case 2:19-ap-01304-SK          Doc 1 Filed 09/04/19 Entered 09/04/19 13:49:15                 Desc
                                          Main Document     Page 3 of 13


          1           6.      This action is commenced pursuant to Federal Rule of Bankruptcy Procedure 7001.

          2           7.      This action is a core proceeding under 28 U.S.C. § 157(b)(2)(A), (B), (E), (F) and

          3    (O).

          4           8.      The statutory and legal predicates for the relief sought herein are sections 502, 547,

          5    548 and 550 of the Bankruptcy Code and Rules 3007 and 7001 of the Federal Rules of Bankruptcy

          6    Procedure.

          7           9.      The Trustee, on behalf of the Debtors, consents to the entry of final orders in

          8    connection with this Complaint if it is determined that the Court, absent consent of the parties,

          9    cannot enter final orders or judgments consistent with Article III of the United States Constitution.

          10                                                  THE PARTIES

          11          10.     Plaintiff brings this action solely in his capacity as the Chapter 7 Trustee for the

          12   Debtors’ estates.

          13          11.     Plaintiff is informed and believes, and based thereon alleges that Defendants are, and

          14   at all times herein mentioned were, parties conducting business with the Debtors.

          15                                           GENERAL ALLEGATIONS

          16          12.      The Debtors operated as a private flight operator for international business and

          17   luxury travel, operating a fleet of private luxury jet aircrafts which it owned and leased, employing

          18   professional pilots and crews to serve routes domestically across the United States and around the

          19   world to A-list celebrities and an ultra-wealthy clientele base.

          20          13.     Zetta USA maintained its main office and hangar in Burbank, California. Zetta PTE,

          21   which has its main office in Singapore, was the parent and sole shareholder of Zetta USA, and its

          22   management was located in Burbank, California. At the time of the filing, the Debtors principal

          23   place of business was in California.

          24          14.     The Cases were commenced on or about September 15, 2017, (the “Petition Date”),

          25   when a voluntary petition was filed for relief under Chapter 11 of the Bankruptcy Code, Bankruptcy

          26   Case No. 2:17-bk-21386-SK for Zetta USA and Bankruptcy Case No. 2:17-bk-21387-SK for Zetta

          27   Jet PTE, which cases are currently pending in the Los Angeles Division of the United States

          28   Bankruptcy Court for the Central District of California.



                                                                  3
2187377
           Case 2:19-ap-01304-SK            Doc 1 Filed 09/04/19 Entered 09/04/19 13:49:15                   Desc
                                            Main Document     Page 4 of 13


          1            15.     On or about October 11, 2017, Plaintiff Jonathan King was appointed the Chapter 11

          2    Trustee. On December 4, 2017, this Court entered orders granting the Trustee’s motions to convert

          3    the Debtors’ Chapter 11 Cases to cases under Chapter 7 [Docket No. 452 for Zetta USA and Docket

          4    No. 52 for Zetta PTE].

          5            16.      On December 5, 2017, the Notice of Appointment of Trustee and Fixing of Bond was

          6    filed, indicating that the U.S. Trustee appointed Plaintiff Jonathan King to serve as the Chapter 7

          7    Interim Trustee [Docket No. 458 for Zetta USA and Docket No. 53 for Zetta PTE]. After the

          8    Section 341(a) meeting of creditors that was held on January 8, 2018, Jonathan King became the

          9    permanent Trustee.

          10           17.     During the ninety (90) day period prior to the Petition Date, that is between June 17,

          11   2017 and September 15, 2017 (“Preference Period”), the Debtors continued to operate their

          12   business affairs, including the transfer of property, either by checks, cashier checks, wire transfers,

          13   ACH transfers, direct deposits, or otherwise, to various entities.

          14           18.     During the course of their relationship, the Defendants entered into agreements with

          15   the Debtors, which are evidenced by invoices, communications and other documents (collectively,

          16   “Agreements”) and/or conducted business with the Debtors as described in detail below. The

          17   Defendants conducted business with the Debtors through and including the Petition Date. Zetta

          18   USA entered into a business loan with Argus and certain payments on this loan were made by wire

          19   transfer through TWTC.

          20           19.     Plaintiff has completed an analysis of all readily available information of the Debtors

          21   and is seeking to avoid all of the transfers of an interest in the Debtors’ property made by the

          22   Debtors to the Defendants within the Preference Period.

          23           20.     Section 101(54) of the Bankruptcy Code applicable to this case defines the term

          24   “transfer” as “(A) the creation of a lien; (B) the retention of title as a security interest; (C) the

          25   foreclosure of a debtor’s equity of redemption; or (D) each mode, direct or indirect, absolute or

          26   conditional, voluntary or involuntary, of disposing of or parting with (i) property; or (ii) an interest

          27   in property.”

          28



                                                                     4
2187377
           Case 2:19-ap-01304-SK          Doc 1 Filed 09/04/19 Entered 09/04/19 13:49:15                Desc
                                          Main Document     Page 5 of 13


          1           21.     Plaintiff is informed and believes, and based thereon alleges that TWG and TWTC

          2    are, and at all times herein mentioned provided solutions in banking, fiduciary services and fund

          3    administration, and parties that conducted business with the Debtors.

          4           22.     Plaintiff is informed and believes, and based thereon alleges that Argus is, and at all

          5    times herein mentioned was, a lender to the Debtors and its predecessor in connection with the

          6    acquisition of a Gulfstream G-IV aircraft with a United States aircraft registration number

          7    MSN/1228/N30GD (“Aircraft”) and a party that conducted business with the Debtors.

          8           23.      The relationship between the Debtors and the Defendants arises from a business loan

          9    agreement between the Debtors(s) and Argus with respect to the Aircraft. Argus and Advanced Air

          10   Management are the parties to the business loan agreement. Advanced Air Management is the

          11   predecessor to Zetta USA. The Trustee is informed and believes that Zetta USA wired its monthly

          12   payments and payments for curing defaults on the Business Loan Agreement to TWTC at the request

          13   of Argus.

          14          24.     In early 2013, Argus loaned Advanced Air Management, Inc. $10,000,000 for the

          15   acquisition of the Aircraft. To effectuate this arrangement, the parties executed a Business Loan

          16   Agreement (“Aircraft Loan”) whereby Zetta USA was to make sixty (60) monthly installment

          17   payments of $212,470.45 to Argus. In addition to the Aircraft Loan, Zetta USA’s payment and

          18   performance under the Aircraft Loan were secured by a Promissory Note and an Aircraft Mortgage

          19   and Security Agreement which provided Argus with a first priority security interest in the Aircraft.

          20          25.     In early 2014, Argus and Advanced Air Management, Inc. entered into the

          21   Amendment Agreement to Business Loan Agreement dated as of February 19, 2013

          22   (“Amendment”). The Amendment reduced the monthly payments due under the Aircraft Loan to

          23   $165,000 and extended the maturity date of the Aircraft Loan to April 1, 2020.

          24          26.     Zetta USA failed to make its monthly payments for March and April of 2017 as

          25   required pursuant to the Aircraft Loan as amended.

          26          27.     On or about April 27, 2017, Argus sent Zetta USA a letter notifying them of their

          27   default, demanding immediate repayment, and invoking the default interest rate of twelve percent.

          28   Despite this letter, Zetta USA missed the payment due on May 1, 2017.



                                                                  5
2187377
           Case 2:19-ap-01304-SK           Doc 1 Filed 09/04/19 Entered 09/04/19 13:49:15               Desc
                                           Main Document     Page 6 of 13


          1            28.    On or about May 30, 2017, Argus, through its counsel, sent another demand letter to

          2    Zetta USA seeking payment of the past due amounts plus default interest. Despite this letter, Zetta

          3    USA missed the payment due on June 1, 2017.

          4            29.    On or about June 9, 2017, Geoffery Cassidy on behalf of the Debtors sent an email to

          5    counsel for Argus and Argus, apologizing for the late payments on the Aircraft Loan. This email also

          6    indicated that the Aircraft’s value was significantly less than the remaining amount of the Aircraft

          7    Loan.

          8            30.    On or about June 30, 2017, Argus, through its counsel, sent another demand letter to

          9    Zetta USA seeking payment of the past due amounts plus default interest. Zetta USA also missed

          10   the July 1, 2017 payment.

          11           31.    On July 7, 2017, Argus filed a lawsuit in the Central District of California for among

          12   other things breach of the Aircraft Loan, Mortgage and Note Agreements and sought the

          13   appointment of a receiver. To prevent the appointment of a receiver, Zetta USA wired payments to

          14   Argus through TWTC.

          15           32.    Zetta USA’s books and records reflect the following wire transfers were made to

          16   TWTC on the following dates from Zetta USA’s business checking account:

          17           1/13/2017     The Winterbotham Trust Company                        $165,000

          18           2/02/2017     The Winterbotham Trust Company                        $165,000

          19           8/21/2017     The Winterbotham Trust Company                        $1,020,000

          20           8/24/2017     The Winterbotham Trust Company                        $1,020,000

          21           33.    Plaintiff is informed and believes and thereon alleges that Zetta USA made two

          22   transfers of $1,020,000 each to TWG and/or TWTC (the “Transfers”) during the Preference Period.

          23   According to the Debtors’ books and records, on or about August 21, 2017 Zetta USA wired

          24   $1,020,000 to TWTC. The Trustee is informed and believes that this transfer was wired to TWTC to

          25   satisfy obligations due and owing to Argus under the Aircraft Loan. According to the Debtors’

          26   books and records, on or about August 24, 2017, Zetta USA wired an additional $1,020,000 to

          27   TWTC. The Trustee is informed and believes that this transfer was wired to TWTC to satisfy

          28   obligations due and owing to Argus under the Aircraft Loan.



                                                                  6
2187377
           Case 2:19-ap-01304-SK          Doc 1 Filed 09/04/19 Entered 09/04/19 13:49:15                 Desc
                                          Main Document     Page 7 of 13


          1           34.     Plaintiff is informed and believes and thereon alleges that the Transfers were made

          2    for the benefit of Argus. At the time the Transfers to Argus were made, Argus was not fully-secured

          3    under the Aircraft Loan, Mortgage and Note Agreements. At the time that the Transfers were made

          4    the Aircraft had a fair market value of no more than $4,200,000 and possibly less. Prior to each of

          5    the Transfers being made, the principal balance on the Aircraft Loan was $5,900,000 excluding

          6    attorney’s fees of approximately $130,000, according to the proof of claim filed by Argus as POC

          7    No. 169. Based on the value of the Aircraft at the time of the Transfers, Argus was under secured by

          8    at least $1,700,000. Therefore, the Transfers provided Argus, an unsecured creditor holding an

          9    unsecured claim in the amount of approximately $1,700,000, more than Argus would have received

          10   if the Transfers had not been made and it received payment on its claim only to the extent provided

          11   by Chapter 7 of the Bankruptcy Code.

          12          35.     TWTC and TWG are named as a defendants as initial transferees of the Transfers and

          13   to the extent that anyone of the Transfers did not go to Argus and were retained by TWTC and/or

          14   TWG.

          15          36.     After the Petition Date, Argus filed a motion for relief from the automatic stay on

          16   September 27, 2017. On or about November 12, 2017, the Bankruptcy Court ordered the lifting of

          17   the automatic stay so that Argus could repossess the Aircraft.

          18                                          FIRST CLAIM FOR RELIEF

          19                                 [To Avoid and Recover Preferential Transfers]

          20                                            [11 U.S.C. §§ 547 and 550]

          21          37.     Plaintiff refers to and, by this reference, incorporates and alleges herein, each and all

          22   of the allegations set forth in Paragraphs 1 through 36 inclusive, of this Complaint.

          23          38.     Plaintiff is informed and believes, and based thereon alleges, that each one of the

          24   Transfers constituted a transfer of property of the Debtors to the Defendant. Plaintiff further is

          25   informed and believes, and based thereon alleges, that each one of the Transfers constitutes a

          26   “transfer,” within the meaning of Section 101(54) of the Code, made within ninety (90) days prior to

          27   the Petition Date.

          28



                                                                  7
2187377
           Case 2:19-ap-01304-SK           Doc 1 Filed 09/04/19 Entered 09/04/19 13:49:15                 Desc
                                           Main Document     Page 8 of 13


          1           39.     Plaintiff is informed and believes, and based thereon alleges, that the Transfers were

          2    made to or for the benefit of the Defendants as a creditor of the Debtors.

          3           40.     Plaintiff is informed and believes, and based thereon alleges, that the Transfers were

          4    made for or on account of an antecedent debt owing by the Debtors to the Defendants before the

          5    Transfers were made.

          6           41.     Plaintiff is informed and believes, and based thereon alleges, that the Debtors made the

          7    Transfers while the Debtors were insolvent.

          8           42.     Plaintiff is informed and believes, and based thereon alleges, that the Transfers

          9    enabled the Defendants, as creditors of the Debtors, to receive more than they would have received if

          10   the Transfers had not been made and Defendants were to receive payment on their claim only to the

          11   extent provided by Chapter 7 of the Bankruptcy Code.

          12          43.     For the foregoing reasons, pursuant to Section 547(b) of the Bankruptcy Code,

          13   Plaintiff may avoid the Transfers.

          14          44.     Furthermore, pursuant to Section 550(a) of the Bankruptcy Code, Plaintiff may

          15   recover from each the Defendants the value of the property transferred to each of the Defendants

          16   under the Transfers, plus interest thereon at the maximum legal rate from and after the date of each

          17   of the Transfers, in a sum according to proof.

          18                                     SECOND CLAIM FOR RELIEF

          19                                  [To Avoid and Recover Fraudulent Transfers]

          20                                             [11 U.S.C. §§ 548 and 550]

          21          45.     Plaintiff pleads this Second Claim for Relief in the alternative and repeats, reiterates

          22   and realleges each and every allegation contained in paragraphs 1 – 44 hereof with the same force

          23   and effect as if fully set forth herein at length. Plaintiff brings the Second Claim for Relief in the

          24   event that any of the Defendants assert that one or more of the Transfers was not made on account of

          25   antecedent debt.

          26          46.     The Transfers constitute transfers of an interest of the Debtors in property.

          27          47.     The Transfers were made within two years of the Petition Date.

          28



                                                                   8
2187377
           Case 2:19-ap-01304-SK          Doc 1 Filed 09/04/19 Entered 09/04/19 13:49:15                 Desc
                                          Main Document     Page 9 of 13


          1            48.    The Debtors received less than reasonably equivalent value in exchange for the

          2    Transfers.

          3            49.    The Debtors: (i) were insolvent on the date that the Transfers were made, or became

          4    insolvent as a result of such Transfers; (ii) were engaged in business or a transaction, or was about to

          5    engage in business or a transaction, for which any property remaining with each one of the Debtors

          6    was an unreasonably small capital; or (iii) intended to incur, or believed that it would incur, debts

          7    that would be beyond the Debtors’ ability to pay as such debts matured.

          8            50.    The Transfers were made with the actual intent to hinder, delay, or defraud creditors.

          9            51.    As a result of the foregoing, Plaintiff demands the entry of a judgment avoiding the

          10   Transfers pursuant to Section 548 of the Bankruptcy Code.

          11           52.    Further, pursuant to Section 550 of the Bankruptcy Code, Plaintiff may recover from

          12   the Defendants the value of the property transferred under the Transfers, plus interest thereon at the

          13   maximum legal rate from and after the date of each of the Transfers.

          14                                          THIRD CLAIM FOR RELIEF

          15                                               [Claim Disallowance]

          16                                                  [11 U.S.C. § 502]

          17           53.     Plaintiff repeats, reiterates and realleges each and every allegation contained in

          18   paragraphs 1 through 52 hereof with the same force and effect as if fully set forth herein at length.

          19           54.    Argus is a transferee of transfers avoidable under either Section 547 or Section 548 of

          20   the Bankruptcy Code and an entity from whom property is recoverable under Section 550 of the

          21   Code.

          22           55.    Argus has not paid the amount of the Transfers for which Defendant is liable under

          23   Section 550 of the Bankruptcy Code.

          24           56.     Pursuant to 11 U.S.C. § 502(d), any and all Claims of Argus against the Plaintiff

          25   and/or Debtors’ estate must be disallowed until such time as Argus pays to Plaintiff an amount equal

          26   to the aggregate amount of all the Transfers, plus interest thereon and costs.

          27           57.    Pursuant to 11 U.S.C. § 502(j), any and all Claims of Argus and/or its assignee,

          28   against the Plaintiff and/or Debtors’ estates previously allowed by the Debtors or the Plaintiff, must



                                                                  9
2187377
           Case 2:19-ap-01304-SK            Doc 1 Filed 09/04/19 Entered 09/04/19 13:49:15                Desc
                                            Main Document    Page 10 of 13


          1    be reconsidered and disallowed until such time as Argus pay to the Plaintiff an amount equal to the

          2    aggregate amount of all the Transfers, plus interest thereon and costs.

          3                                            PRAYER FOR RELIEF

          4            WHEREFORE, Plaintiff prays for judgment against the Defendants as follows:

          5            1.   For a judgment that the Transfers are avoidable as preferential transfers under 11 U.S.C.

          6    § 547 and that recovery therefore be awarded from the Defendants pursuant to 11 U.S.C.

          7    § 550(a)(1), in an amount of not less than the amount $1,020,000 the exact amount to be proven at

          8    trial, plus interest at the legal rate from the date of the Transfers;

          9            2.   For a judgment that the Transfers are avoidable under 11 U.S.C. § 548 and that recovery

          10   therefore be awarded from the Defendants pursuant to 11 U.S.C. § 550(a)(a), in an amount of not

          11   less than $1,020,000, the exact amount to be proven at trial, plus interest at the legal rate from the

          12   date of the Transfers;

          13           3.   Disallowing Defendants’ Claims against the Debtors under 11 U.S.C. § 502(d);

          14           4.   For costs of suit incurred herein; and

          15           5.   For such other relief as the Court deems just and proper.

          16

          17   DATED: September 4, 2019                        BRUTZKUS GUBNER

          18
                                                               By: /s/ Robyn B. Sokol
          19                                                              Robyn B. Sokol
                                                                  Special Litigation Counsel
          20                                                      for Jonathan D. King, Chapter 7 Trustee
                                                                  for Zetta Jet USA, Inc. and Zetta Jet PTE,
          21                                                      LTD.
          22

          23

          24

          25

          26

          27

          28



                                                                     10
2187377
            Case 2:19-ap-01304-SK         Doc 1 Filed 09/04/19 Entered 09/04/19 13:49:15                   Desc
                                          Main Document    Page 11 of 13

   Attorney or Party Name, Address, Telephone & FAX             FOR COURT USE ONLY
   Nos., State Bar No. & Email Address

  ROBYN B. SOKOL – Bar No. 159506
  BRUTZKUS GUBNER
  21650 Oxnard Street, Suite 500
  Woodland Hills, CA 91367
  Telephone: (818) 827-9000
  Facimile: (818) 827-9099
  Email: rsokol@bg.law

   Special Litigation Counsel for Jonathan D. King, Chapter
   7 Trustee for Zetta Jet USA, Inc. and Zetta Jet PTE, LTD.

                                    UNITED STATES BANKRUPTCY COURT
                        CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION
                                                                          DIVISION
   In re:

  ZETTA JET USA, INC., a California corporation,                CASE NO.: 2:17-bk-21386-SK
                                                                CHAPTER: 7
  Jointly Administed with
                                                                ADVERSARY NO.:
  ZETTA JET PTE, LTD., a Singaporean corporation,
  Case No. 2:17-bk-21387-SK,


   JONATHAN D. KING, solely in his capacity as
   Chapter 7 Trustee of Zetta Jet USA, Inc. and Zetta
   Jet PTE, Ltd.,

                                                 Plaintiff(s)
                                                                FOREIGN DEFENDANT SUMMONS AND
                            Versus                              SUMMONS AND NOTICE OF STATUS
                                                                CONFERENCE IN ADVERSARY PROCEEDING
 ARGUS MARINE VENTURES, LTD.; THE                               [LBR 7004-1]
 WINTERBOTHAM GROUP; THE WINTERBOTHAM
 TRUST COMPANY,



 TO THE DEFENDANT: A Complaint has been filed by the Plaintiff against you. If you wish to defend against the
 Complaint, you must file with the court a written pleading in response to the Complaint. You must also serve a copy of
 your written response on the party shown in the upper left-hand corner of this page. The deadline to file and serve a
 written response is described below. If you do not timely file and serve the response, the court may enter a judgment
 by default against you for the relief demanded in the Complaint.

 A status conference in the adversary proceeding commenced by the Complaint has been set for:

              Hearing Date: Described below     Address:
              Time: Described below              255 East Temple Street, Los Angeles, CA 90012
              Courtroom: 1575                    3420 Twelfth Street, Riverside, CA 92501
                                                 411 West Fourth Street, Santa Ana, CA 92701
                                                 1415 State Street, Santa Barbara, CA 93101
                                                 21041 Burbank Boulevard, Woodland Hills, CA 91367

2179025
          Case 2:19-ap-01304-SK                    Doc 1 Filed 09/04/19 Entered 09/04/19 13:49:15                                     Desc
                                                   Main Document    Page 12 of 13


 You must comply with LBR 7016-1, which requires you to file a joint status report and to appear at a status
 conference. All parties must read and comply with the rule, even if you are representing yourself. You must cooperate
 with the other parties in the case and file a joint status report with the court and serve it on the appropriate parties at least
 14 days before a status conference. A court-approved joint status report form is available on the court’s website (LBR
 form F 7016-1.STATUS.REPORT) with an attachment for additional parties if necessary (LBR form F 7016-
 1.STATUS.REPORT.ATTACH). If the other parties do not cooperate in filing a joint status report, you still must file with
 the court a unilateral status report and the accompanying required declaration instead of a joint status report 7 days
 before the status conference. The court may fine you or impose other sanctions if you do not file a status report.
 The court may also fine you or impose other sanctions if you fail to appear at a status conference.


                                                                                 KATHLEEN J. CAMPBELL
                                                                                 CLERK OF COURT




 Date of Issuance of Summons and Notice of Status Conference in Adversary Proceeding:




                                                                                 By:
                                                                                              Deputy Clerk



Pursuant to Fed. R. Bankr. P. 7012(a) and this Court’s prior ruling, the Court hereby prescribes the time of the
answer for World Fuel Services (Singapore) PTE Ltd, a party residing in a foreign country, as sixty (60) days from
the date of service of the Summons and Complaint upon World Fuel Services (Singapore) PTE Ltd.

A Status Conference date and time shall be set in accordance with paragraph 5 of the Order Granting Motion of
Chapter 7 Trustee For Zetta Jet USA, Inc. and Zetta jet PTE, LTD. Establishing Procedures Governing Adversary
Proceedings Pursuant to Sections 547, 548 and 550 of the Bankruptcy Code [Docket No. 967], a copy of which
shall be served with this Summons and the Complaint. Plaintiff shall provide the notice of Status Conference to
the Defendants at the appropriate time.

Entered this _____ day of _____, 2019




                                                                                           Sandra R. Klein
                                                                                 United States Bankruptcy Judge




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

 December 2016                                                        Page 2                                  F 7004-1.SUMMONS.ADV.PROC
         Case 2:19-ap-01304-SK                    Doc 1 Filed 09/04/19 Entered 09/04/19 13:49:15                                     Desc
                                                  Main Document    Page 13 of 13


                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:



A true and correct copy (1) of the foregoing document entitled: SUMMONS AND NOTICE OF STATUS CONFERENCE
IN ADVERSARY PROCEEDING [LBR 7004-1] and (2) the accompanying pleading(s) entitled:
                               _                                  _                                  _                                  _
                               _                                  _                                  _                                  _
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
                   , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date)                 _ , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _                    , I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 Date                         Printed Name                                                     Signature



          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                         Page 3                                 F 7004-1.SUMMONS.ADV.PROC
